—Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered April 8, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly ordered closure of the courtroom to the general public during two undercover officers’ testimony at trial. The officers’ Hinton hearing testimony established that they each had pending cases from the same vicinity where defendant was arrested and had “lost subjects” in that area, and that one officer also had ongoing investigations there. Both officers expected to remain active in an undercover capacity in that area, had previously been threatened, took precautions to conceal their identities and feared for their safety and effectiveness as undercover officers (see, Waller v Georgia, 467 US 39; People v Ayala, 90 NY2d 490, cert denied 522 US 1002). Concur — Tom, J. P., Andrias, Wallach and Buckley, JJ.